Citation Nr: 0403086	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  99-03 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
laceration of the right forearm.  

2.  Entitlement to an initial compensable evaluation for a 
left varicocele.  






ATTORNEY FOR THE BOARD

William W. Berg, Counsel





INTRODUCTION

The veteran served on active duty from January 1989 to March 
1997.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied service connection for 
residuals of a right thumb injury and granted service 
connection for residuals of a right forearm injury and a left 
varicocele, assigning noncompensable ratings for those 
disabilities, effective from separation.  

The August 1997 rating decision also granted service 
connection for residuals of a right knee injury and assigned 
a noncompensable rating for the disability.  The veteran 
initially appealed the assigned rating.  A rating decision in 
January 1999 increased the evaluation to 10 percent 
disabling, effective from the date of the veteran's 
separation from service.  In correspondence received in June 
1999, the veteran stated that he was in agreement with that 
higher rating.  The Board considers the veteran's June 1999 
letter as having withdrawn from appellate consideration the 
issue of the proper rating for his right knee disability.  
That issue will therefore not be addressed in this decision.  

When this case was previously before the Board in August 
2000, the Board found the claim for service connection for 
residuals of a right thumb injury well grounded.  The Board 
remanded that claim, and the increased rating claims, to the 
RO in Newark for additional development.  Thereafter, the 
veteran moved to Washington state, and the RO in Seattle 
assumed jurisdiction over this case.  Following the 
development requested by the Board, the Seattle RO in April 
2003 granted service connection for DeQuervain's 
tenosynovitis of the right wrist and thumb and assigned a 10 
percent evaluation, effective from separation.  The RO also 
continued its denial of the claims for compensable 
evaluations.  The case has been returned to the Board for 
final appellate consideration.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The service-connected laceration of the right forearm is 
well healed without objective evidence of pain or tenderness.  

3.  The service-connected left varicocele, although large, is 
not shown to be tender or productive of complete atrophy of a 
testicle.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a 
laceration of the right forearm have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (as in effect prior to and 
since Aug. 30, 2002).  

2.  The criteria for an initial compensable rating for a left 
varicocele have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7523 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his claims 
for compensable initial evaluations and of his and VA's 
respective obligations to obtain different types of evidence.  
Identified relevant medical records have been obtained, and 
VA examinations have been provided.  The Board notes that in 
correspondence dated in December 2002, the RO provided the 
veteran with a notice pursuant to the Veterans 


Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, that was tailored to the increased rating 
claims now before the Board.  Following further medical 
evaluation, those claims were readjudicated on the merits.  
The Board concludes that the essential holding of Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004), has 
been met.  The Board therefore finds that the notice and duty 
to assist provisions of the law have been met.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.  

The record shows that the veteran's original claims for 
service connection for residuals of a laceration of the right 
forearm and for a left varicocele were granted by the rating 
decision of August 1997, which assigned noncompensable 
evaluations, effective from separation.  The veteran 
disagreed with the evaluations assigned, and this appeal 
ensued.  

The veteran's claims for higher evaluations for residuals of 
a laceration of the right forearm and for a left varicocele 
are original claims that were placed in appellate status by 
his disagreement with the initial rating award.  In these 
circumstances, the rule in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) ("[w]here entitlement to compensation has 
already been established and an increase in the disability 
rating is 


at issue, the present level of disability is of primary 
importance"), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings may be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

A.  Laceration of the right forearm

Prior to August 30, 2002 Diagnostic Codes 7803, 7804 provided 
a ten percent evaluation for superficial scars that were 
poorly nourished with repeated ulceration or were tender and 
painful on objective demonstration.  Other scars are rated on 
limitation of function of the affected part.  Diagnostic Code 
7805.  With reference to the criteria that became effective 
on August 30, 2002, Diagnostic Code 7802 provided that 
superficial scars not involving the head, face, or neck and 
did not cause limited motion would be rated at 10 percent 
when the scars involved areas of 144 square inches or 
greater.  Diagnostic Code 7803 provided that superficial 
scars which were unstable (frequent loss of covering of skin 
over the scar) would be rated as 10 percent disabling.  
Diagnostic Code 7804 provided a 10 percent evaluation for 
superficial scars that were painful on examination.  The 
service-connected laceration of the right forearm has been 
rated under Diagnostic Code 7805.  Under that diagnostic 
code, which was essentially unchanged by the amendment to the 
rating schedule that became effective on August 30, 2002, 
other scars may be evaluated on the basis of any related 
limitation of function of the body part that they affect.  

On VA examination in July 1997, the right forearm showed a 
healthy linear scar about two inches in length that was non-
tender to touch and was without keloid formation.  The record 
thereafter does not demonstrate any functional impairment as 
a result of the laceration for which service connection has 
not been granted.  The veteran was followed in the VA 
occupational therapy clinic for residuals of the right 
forearm and thumb injuries, which were eventually diagnosed 
as right DeQuervain's tenosynovitis.  However, the residual 
scar of the forearm has not 


been shown to be significantly symptomatic.  On VA 
examination in March 2003, a one and a half inch scar was 
noted on the dorsum of the right wrist, which was over some 
of the thumb musculature.  The examiner described the scar as 
well healed and "not particularly tender."  There was a 
little prominence just below the scar that was mildly tender.  
However, the veteran had full range of motion of the right 
wrist compared with the left wrist in all planes of 
excursion.  The wrist also exhibited normal strength in all 
planes of excursion.  He excellent grip strength in both 
hands.  There was no change in sensation in the wrist below 
the scar.  The diagnoses were chronic tenosynovitis of the 
right wrist and DeQuervain's tenosynovitis.  

As noted above, the RO in April 2003 granted service 
connection for DeQuervain's tenosynovitis of the right wrist 
and thumb and assigned a 10 percent evaluation, effective 
from separation.  This evaluation would appear to contemplate 
the limitation of function of the part affected by the right 
forearm laceration.  Although the veteran complained of some 
impairment of the fine motor skills of his hands on VA 
examination in February 2001, the examination itself was 
normal, including reflexes, motor strength, and Tinel's sign.  
When seen in the VA outpatient clinic in April 2002, the 
veteran related an injury in the 1990s consisting of a 
laceration to the radial side of the distal right forearm, 
which was sutured.  He did not know whether the tendon was 
injured.  Although there was no swelling, pain caused him to 
drop things.  The pain, however, was apparently in the 
metacarpophalangeal joint of the right thumb.  He had no 
numbness or carpal tunnel syndrome.  

When the veteran was seen in the VA orthopedics clinic in 
August 2002, he described a laceration from a shovel in 
service that was "down to [the] bone" on the radial aspect 
of the mid-forearm.  He stated that he dropped things.  
However, he denied any numbness or tingling.  He said that 
his right upper extremity was achy.  His motor strength was 
5/5, and the Tinel's and Phalen's signs were negative.  An 
occupational therapy consultation the following month 
indicated that the veteran had required repair of the dorsal 
lateral muscles and that the injury likely resulted in radial 
sensory nerve injury, as the area was transected to the bone.  
However, an EMG in November 2002 was interpreted as normal 
and as showing no evidence for right carpal tunnel syndrome, 
superficial radial neuropathy or right C-6 radiculopathy.  

When seen in the occupational therapy clinic in January 2003, 
it was reported that the veteran still had a palpable mass in 
the muscles of the right forearm that was thought could be 
scar tissue, as the trigger points had not released.  

The VA examiner in March 2003 attributed the veteran's 
tenosynovitis of the right wrist to the laceration of the 
forearm that the veteran sustained in service.  The residuals 
of that injury other than the laceration itself have been 
evaluated as compensably disabling.  Although the examiner 
found that the laceration was mildly tender, the very basis 
of his opinion regarding the extent of the injury, as well as 
other recent findings regarding underlying scar tissue, 
prompts the conclusion that the preponderance of the evidence 
is against a finding that the service-connected forearm 
laceration is objectively painful or tender.  

After a careful consideration of the evidence of record, the 
Board concludes that a basis for an initial compensable 
evaluation for the service-connected right forearm laceration 
cannot be identified.  It follows that the claim must be 
denied.  The evidence is not so evenly balanced as to raise 
doubt concerning any material issue.  38 U.S.C.A. § 5107(b).  

B.  Left varicocele

The RO has rated the left varicocele by analogy to complete 
atrophy of the testis under Diagnostic Code 7523.  See 38 
C.F.R. § 4.20.  Under that diagnostic code, a noncompensable 
rating is warranted when there is complete atrophy of only 
one testicle; a 20 percent evaluation may be assigned where 
complete atrophy of both testicles is shown.  38 C.F.R. § 
4.115b, Diagnostic Code 7523.  

However, the evidence of record does not demonstrate symptoms 
analogous to complete atrophy of both testicles such as to 
warrant a 20 percent evaluation.  Although the service 
medical records show that the veteran had a large left 
varicocele in June 1991, it was asymptomatic at that time.  
The veteran did not 


voice any complaints referable to the left varicocele when he 
underwent VA general medical examinations in July 1997 and 
February 2001.  

The examiner stated that he had reviewed the claims file when 
the veteran underwent a VA genitourinary examination in May 
2003.  The veteran complained of chronic pain in his left 
testicle and scrotal area.  On a good day, the pain was 1 to 
2 on a scale of 10; on a bad day, the pain was 5 to 6 on a 
scale of 10.  The veteran added that every day was a bad day.  
However, he wore no scrotal support or medical devices, nor 
did he take any medication for his pain.  It was reported 
that he had fathered two children.  He had been tested for 
sterility and was not sterile.  He "has had no other 
hospitalizations."  He had no history of kidney disease, 
kidney stones, bladder infections, urinary tract infections, 
impotence, or diseases affecting other major body systems.  
Although he had a case of Chlamydia while in service, he has 
never been catheterized or undergone any "scopic 
examination" of his urinary tract.  The veteran has had no 
special diets or medications, and he has had no problems with 
impotency or erectile dysfunction.  An examination showed two 
testicles descended into scrotum that were of equal size, 
shape, contour and consistency.  The size was about 4.0 by 
2.0 centimeters.  The veteran had what the examiner described 
as a moderate to large varicocele on the left, which was 
about 4.0 by 3.0 centimeters in size and was nontender.  
There was a large confluence of varicosities in the scrotal 
sac, predominantly on the left side.  The left testicle was 
difficult to palpate and find a definitive margin due to the 
moderately large varicocele.  There were no inguinal hernias 
or inguinal nodes.  An ultrasound of the scrotum in June 2003 
showed a "quite large" varicocele on the left.  These 
results were reviewed by the examiner, who was of the opinion 
that the ultrasound showed two testicles that were within 
normal limits for size and without evidence of 
"significant" atrophy, although the left was smaller than 
the right.  

Although the recent evidence shows the presence of a large 
left varicocele, there is no evidence, including on 
ultrasound, of any significant atrophy of either testicle.  
In the absence of such evidence, an initial compensable 
rating for the service-connected left varicocele is not 
warranted.  The evidence is not so evenly balanced as to 
raise doubt concerning any material issue.  38 U.S.C.A. § 
5107(b).  


ORDER

An initial compensable evaluation for a laceration of the 
right forearm is denied.  

An initial compensable evaluation for a left varicocele is 
denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



